DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 22nd, 2022 have been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the claims have overcome the Double Patenting Rejection, alongside each and every Drawing Objection, Specification Objection, alongside each and every 112a and 112b Rejection previously set forth in the Non-Final Office Action mailed February 2nd, 2022 and are hereby withdrawn in light of their correction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6, 16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Feingold et al. (U.S. Pub. No. 2008/0181795); hereafter Feingold, in view of Itakura et al (U.S. Pat. No. 5,052,904); hereafter Itakura.
Regarding claim 1, Feingold discloses (FIGS. 1,2, and 13) an air bed system (Abstract) comprising: a mattress comprising a first inflatable air chamber (Abstract); and an air controller (42 and 30; FIG. 1) fluidly connected to the first inflatable air chamber of the mattress for inflating and deflating the first inflatable air chamber (Abstract), the air controller comprising: an air pump (42; FIG. 1); a flow control assembly (30) fluidly connected between the air pump and the first inflatable air chamber (between 62 and 38; FIG. 2); first (22; FIG. 13) and second (22; FIG. 1) supporting structures, wherein the flow control assembly is supported between the first and second supporting structure (paragraph 0027: “The platform 20 may also…as for attaching the enclosure top 80 (FIG. 11)”); 
However, Feingold does not disclose a plurality of separate vibration isolators between each of the first and second supporting structures and the flow control assembly.
Regardless, Itakura teaches (FIGS. 1, 2, 4) an air pump flow assembly (12; FIG. 1) enclosed within a housing (2 and 4; FIG. 2) with first (46; FIG. 2) and second (32) supporting structures and two vibration isolators (34; FIGS. 2 and 4) positioned between each of the first and second supporting structure and the flow control assembly (as illustrated in FIGS. 1-2, and 4).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibration isolators of Itakura (34; FIGS. 2 and 4) into the manifold and between the first and second supporting structures of Feingold (30 and 22 {of 80 and 20} respectively; FIGS. 1, 2, and 13 respectively). Where it is acknowledged in Itakura that “Due to the provision of mounting posts 32 and cushioning rubber cups 34….in operation pump vibrations are substantially absorbed.” (col. 4, lines. 62-66) providing an “aeration pump which operates almost noiselessly” (Col. 1, Lines 48-50).
	Thus, it would have been simple modification to incorporate the vibration isolators of Itakura (34; FIGS. 2 and 4) into the manifold and between the first and second supporting structures of Feingold (30 and 22 {of 80 and 20} respectively; FIGS. 1, 2, and 13 respectively), thereby better dampening vibrations of the air flow control system of Feingold in a manner similar to that expressed in Itakura (Col. 4, lines 62-66; Col. 1, lines 48-50).

Regarding claim 2, Feingold as modified by Itakura discloses (Feingold: FIGS. 1, 6, and 13; Itakura: Modified FIG. 4a; Col. 4, lines 62-66) the air bed system of claim 1, wherein the air controller (Feingold: 42, 30; FIG. 1) comprises a housing having a housing top (Feingold: 80; FIG. 6) and a housing bottom (Feingold: 20; FIG. 6), wherein the first supporting structure is part of the housing top (As illustrated in FIG. 13) and the second supporting structure is part of the housing bottom (As illustrated in FIG. 1), and wherein the plurality of separate vibration isolators (Itakura; 34; FIG. 2 and 4) are configured to reduce transmission of vibration from the flow control assembly to the housing (Itakura: Col. 4, lines 62-66).
Regarding claim 3, Feingold as modified by Itakura discloses (Feingold: FIG. 2) the air bed system of claim 1, wherein the flow control assembly comprises an air manifold (30; FIG. 12 and a plurality of valves (35; FIG. 2) connected to the air manifold (As illustrated in FIG. 2).
Regarding claim 4, Feingold as modified by Itakura discloses (Feingold: Modified FIG. 4b; Itakura: Col. 4, lines 62-66) the air bed system of claim 3, wherein the air manifold comprises a first vertical post (Feingold: Modified FIG. 4b) having a first post top (Modified FIG. 4b) and a first post bottom (Modified FIG. 4b) and a second vertical post (Modified FIG. 4b having a second post top (Modified FIG. 4b) and a second post bottom (Modified FIG. 4b), wherein at least one of the plurality of separate vibration isolators are positioned between the post ends and the supporting structures (Itakura: as illustrated in 2 and 4). Wherein the two separate vibration isolators are distributed between the first and second vertical post (Feingold: Modifed FIG. 4b)

    PNG
    media_image1.png
    537
    725
    media_image1.png
    Greyscale

Modified FIG. 4b
Regarding claim 5, Feingold as modified by Itakura discloses (Feingold: FIGS. 2 and Modified FIG. 4b) the air bed system of claim 4, wherein the plurality of valves are rigidly mounted to the air manifold along a length of the air manifold between the first vertical post and the second vertical post (as illustrated in FIG. 2 with deference to Modified FIG. 4b).
Regarding claim 6, Feingold as modified by Itakura discloses (Feingold: FIGS. 10 and 11) the air bed system of claim 3, wherein the valves comprise solenoid valves (Feingold: paragraph 0029) rigidly mounted to the air manifold (As illustrated in FIGS. 10 and 11) and wherein the air pump comprises a positive displacement pump (42; FIG. 1; paragraph 0027: ‘diaphram pump’, a known positive displacement pump) spaced from the air manifold and connected to the air manifold via a tube (62).
Regarding claim 16, Feingold as modified by Itakura discloses (Itakura: Col. 5, lines 16-18) the air bed system of claim 1, wherein the plurality of separate vibrations isolators comprise an elastomer (Itakura: Col. 5, lines 16-18 “rubber cups 34”).
Regarding claim 19, Feingold discloses  (FIG. 1, 2, and 13) an air controller (42 and 30; FIG. 1) comprising: an air pump (42; FIG. 1); a flow control assembly (30) having an air manifold (as illustrated in FIG. 1) fluidly connected to the air pump (42) and a plurality of valves (35; FIG. 2) mounted to the air manifold (as illustrated in FIG. 1); a housing (80 and 20; FIGS. 13 and 1 respectively) comprising a first and second support structure (first (22; FIG. 13) and second (22; FIG. 1)) and means for (22; FIGS. 1 and 13) mounting the flow control assembly in the housing. 
However, Feingold does not disclose wherein the means for mounting additionally dampen transmission of vibration from the flow control assembly or air pump to the housing.
Regardless, Itakura teaches (FIGS. 1, 2, 4) an air pump flow assembly (12; FIG. 1) enclosed within a housing (2 and 4; FIG. 2) with supporting structures (32/46; FIG. 2) and means in the form of separate vibration isolators (34; FIGS. 2 and 4) positioned therebetween that dampen transmission of vibration from the flow control assembly to the housing, wherein a first vibration isolator is positioned between the flow control assembly and the housing (at one side of the air pump, FIGS. 2 and 4), and a second vibration isolator positioned between the air pump and the housing and configured for dampening transmission from the air pump to the housing, where the second vibration isolator is separate from the first vibration isolator (at the other side of the air pump; FIGS. 2 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibration isolators of Itakura (34; FIGS. 2 and 4) into the manifold and between the first and second supporting structures of Feingold (30 and 22 {of 80 and 20} respectively; FIGS. 1, 2, and 13 respectively). Where it is acknowledged in Itakura that “Due to the provision of mounting posts 32 and cushioning rubber cups 34….in operation pump vibrations are substantially absorbed.” (col. 4, lines. 62-66) providing an “aeration pump which operates almost noiselessly” (Col. 1, Lines 48-50).
Thus, it would have been simple modification to incorporate the vibration isolators of Itakura (34; FIGS. 2 and 4) into the manifold and between the first and second supporting structures of Feingold (30 and 22 {of 80 and 20} respectively; FIGS. 1, 2, and 13 respectively), thereby better dampening vibrations of the air flow control system of Feingold in a manner similar to that expressed in Itakura (Col. 4, lines 62-66; Col. 1, lines 48-50) and providing means for mounting the flow control assembly in the housing that dampens transmission of vibration from the flow control assembly to the housing.
Regarding claim 20, Feingold as modified by Itakura discloses (Feingold: Modified FIG. 4b; Itakura: FIGS. 2 and 4; Col. 4, lines 62-66) the air controller of claim 19, wherein the manifold includes a first vertical post (Feingold: Modified FIG. 4b) that extends along a first axis and has a first post top (Modified FIG. 4b) and a first post bottom (Modified FIG. 4b) opposite to the first post top along the first axis (as considered in Modified FIG. 4b), the first vibration isolator (Itakura: plurality of vibration isolators as illustrated in FIGS. 2 and 4) positioned between and supported by the first supporting structure and the first post top (Itakura: as illustrated in Modified FIG. 4a).
Regarding claim 21, Feingold as modified by Itakura discloses (Feingold: Modified FIG. 4b; Itakura: FIG. 4) the air controller of claim 20, wherein the air manifold includes a second vertical post (Feingold: Modified FIG. 4b) that extends along a second axis and has a second post top (Modified FIG. 4b) and a second post bottom (Modified FIG. 4b) opposite to the second post top along the second axis, the second vibration isolator positioned between and supported by the second supporting structure and the second post top (Itakura: as illustrated in FIG. 4 with deference to Modified FIG. 4b).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feingold as modified by Itakura in further view of Kondo (U.S. Pat. No. 3,825,374).
Regarding claim 7, Feingold as modified by Itakura discloses (Feingold: FIGS. 1 and 6) the air bed system of claim 1, wherein the air controller (Feingold: 42, 30; FIG. 1) comprises a housing having a housing top (Feingold: 80; FIG. 6) and a housing bottom (Feingold: 20; FIG. 6), wherein the first supporting structure is part of the housing top (As illustrated in FIG. 13) and the second supporting structure is part of the housing bottom (As illustrated in FIG. 1).
However, Feingold as modified by Itakura does not disclose wherein a threaded fastener extends through holes defined by the housing bottom, the plurality of separate vibration isolators, the flow control assembly, and the housing top to connect the housing top to the housing bottom and to retain the flow control assembly in place within the housing. 
Regardless, Kondo teaches (FIGS. 1-4) a pump housing wherein a threaded fastener extends through holes defined by the housing bottom (as illustrated in FIG. 4), and the housing top (as illustrated in FIG. 3. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the single threaded through screws of Kondo (51; FIG. 1) into the assembly of Feingold as modified by Itakura (Feingold: 22/30; FIGS. 1 and 13; Itakura: through 32/42/46/60).Where it is acknowledged in Kondo that the single threaded fastener spanning therethrough removes the necessity of fastening additional elements (Col. 3, line 64-Col. 4, line 6).
Thus, it would have been simple modification to have incorporated the single threaded through screws of Kondo (51; FIG. 1) into the assembly of Feingold as modified by Itakura (Feingold: 22/30; FIGS. 1 and 13; Itakura: through 32/42/46/60), where predictably the fasteners and corner structures may be omitted, thereby simplifying manufacturing and reducing material costs.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feingold as modified by Itakura in further view of Ko (U.S. Pub. No. 2005/0284868).
Regarding claim 8, Feingold as modified by Itakura discloses (Itakura: Modified FIG. 4c) the air bed system of claim 1, wherein the plurality of vibration isolators each comprise a cylindrical portion (Itakura: Modified FIG. 4c) extending substantially circumferentially about an axis (Modified FIG. 4c) and an annular portion (Modified FIG. 4c) extending substantially radially with respect to the axis and having an inner rim (Modified FIG. 4c) and an outer rim connected to an end of the cylindrical portion. 
However, Feingold as modified by Itakura does not disclose where the inner rim defines a hole (that projects through).

    PNG
    media_image2.png
    379
    391
    media_image2.png
    Greyscale

Modified FIG. 4c
Regardless, Ko teaches (FIGS. 1-3; Modified FIG. 3) a vibration dampener (As illustrated in FIGS. 1 and 3) that comprises a cylindrical portion (Modified FIG. 3), an annular portion (Modified FIG. 3), and an inner rim defining a hole (As illustrated in Modified FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibration dampener of Ko (as illustrated in FIGS. 1-3) for the vibration dampener of Feingold as modified by Itakura (Itakura: Modified FIG. 4a, Modified FIG. 4c). Where it is acknowledged in Ko the additional projections (Modified FIG. 3) thereof avail further dampening between two contacted surfaces (paragraph 0018) where official notice is taken that the protrusions thereof would avail greater resistance to rotational effects.

    PNG
    media_image3.png
    267
    396
    media_image3.png
    Greyscale

Modified FIG. 3
It would have been simple modification to have incorporated the vibration dampener of Ko (as illustrated in FIGS. 1-3, Modified FIG. 3) for the vibrational dampener of Feingold as modified by Itakura (Itakura: Modified FIG. 4a), where the additional hole and projections of Ko (Modified FIG. 3) avails the structure with superior dampening as acknowledged by Ko (paragraph 0018) and further provided better resistance to any rotational stresses conferred through the first and second supporting structure. The combination hereafter ‘Feingold Modified’.
Regarding claim 9, Feingold Modified discloses (Ko: Modified FIG. 3) the air bed system of claim 8, wherein the annular portion comprises a first set of projections (Ko: Modified FIG. 3) extending from a first side of the annular portion (as illustrated in Modified FIG. 3) and a second set of projections (Modified FIG. 3) extending from a second side of the annular portion (as illustrated in Modified FIG. 3), wherein the second side is positioned opposite the first side (as illustrated in Modified FIG. 3). It is notable that in FIG. 2 and Modified FIG. 3, the second set of projections is shown in cross section as a circular article; if the structure were an annular ring, a line tangent with the top of the projections would span between the first and second individual projections. Therefore, the second set of projections must be at least two nub-styled projections. 
Regarding claim 10, Feingold Modified discloses (Ko: FIGS. 1-3 and Modified FIG. 3) the air bed system of claim 9, wherein the first set of projections each extend radially from the inner rim to the outer rim (As illustrated in FIGS. 1 and 2 with deference to Modified FIG. 3) and the second set of projections are shaped differently than the first set of projections (As illustrated in FIG. 2 with deference to Modified FIG. 3).
Regarding claim 11, Feingold Modified discloses (Ko: Modified FIG. 3) the air bed system of claim 10, wherein the second set of projections are positioned proximate to and spaced from an inner surface of the cylindrical portion (as illustrated in Modified FIG. 3).
Claims 1, 8-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feingold in view of Yeh et al. (U.S. Pat. No. 7,926,780), hereafter 'Yeh'.
Regarding claim 1, Feingold discloses (FIGS. 1,2, and 13) an air bed system (Abstract) comprising: a mattress comprising a first inflatable air chamber (Abstract); and an air controller (42 and 30; FIG. 1) fluidly connected to the first inflatable air chamber of the mattress for inflating and deflating the first inflatable air chamber (Abstract), the air controller comprising: an air pump (42; FIG. 1); a flow control assembly  (30) fluidly connected between the air pump and the first inflatable air chamber (between 62 and 38; FIG. 2); and first (22; FIG. 13) and second (22; FIG. 1) supporting structures, wherein the flow control assembly is supported between the first and second supporting structure (paragraph 0027: “The platform 20 may also…as for attaching the enclosure top 80 (FIG. 11)”).
However, Feingold does not disclose a plurality of separate vibration isolators positioned between each of the first supporting structure and the second supporting structure and the flow control assembly.
Regardless, Yeh teaches (FIGS. 1, 6 and 7) a plurality of separate vibrational dampener and isolators (10; FIG. 7) that are positioned between a first supporting structure and a second supporting structure (both 43 {sidewalls} of FIG. 7).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibrational dampeners of Yeh (10; FIG. 7; including elements 515; FIGS. 1 and 2) into the suspended airflow system of Feingold (30 as connected between 80 and 20 through 22; FIGS. 1 and 6; paragraph 0027). Where it is acknowledged in Yeh that  “the vibration generated… will be absorbed by the vibration dampening structures 10 because of the shock-absorbing pads 531 of the vibration dampening structures 10 engaging with the sidewalls 21” (Col. 3, lines 43-46). It would have been further obvious to incorporate the post structure of Yeh (35) into the assembly of Feingold (as illustrated in FIG. 15, [the protrusion member disposed near the reference numeral 30]). Where Yeh acknowledges “the ends of the shock-absorbing pads 531….and the corresponding protruding blocks 532 abut… adjacent to the shaft portion 35 of the screw 30. Thereby securing the dampening element 50 onto the screw 30, and composing the vibration dampening structure 10” (Col. 3, lines 5-12).
Thus, it would have been simple modification to incorporate the vibrational dampeners of Yeh (as illustrated and arranged about a suspended structure in FIG. 7, including portions 515; FIGS. 1 and 2) into the suspended airflow system of Feingold (30 as connected between 80 and 20 through 22; FIGS. 1 and 6; paragraph 0027) and incorporating the post portion of Yeh (35; FIG. 1) into the air flow structure of Feingold (in a capacity similar to the protrusion nearest reference numeral 30 in FIG. 15) where advantageously the structures thereof would better address and absorb vibrations generated by the structure as Yeh acknowledges (Col. 3, lines 43-46) and further where Yeh acknowledges that the dampener may be secured relative to the post (Col. 3, lines 5-12). The combination hereafter ‘Feingold as Modified’. It is to be understood that in the previously set forth modification that Yeh’s post portion (35; FIG. 1) is incorporated into the air flow controller of Feingold (in a manner similar to the protrusion nearest the numeral 30 of FIG. 15) both on the top and bottom as is necessary in Yeh to isolate the structure and facilitate vibrational absorption as desired in Yeh. FIG. 6 of Yeh is to be understood as the orientation of the first and third vibration isolator (on the top posts), and inverted as the second and fourth vibration isolator as illustrated in Modified FIG. 6.

    PNG
    media_image4.png
    349
    535
    media_image4.png
    Greyscale
 
Modified FIG. A
Regarding claim 8, Feingold as Modified discloses (Yeh: FIGS. 1 and 6) the air bed system of claim 1, wherein the plurality of separate vibration isolators each comprise a cylindrical portion (Yeh: 517; FIG. 6) extending substantially circumferentially about an axis (Through 513; FIG. 1) and an annular portion (atop 53, the annular planar surface as observed in FIG. 1) extending substantially radially with respect to the axis and having an inner rim (about 513; FIG. 1) defining a hole (513; As illustrated in FIG. 1) and an outer rim connected to an end of the cylindrical portion.
Regarding claim 9, Feingold as Modified discloses (Yeh: FIG. 1) the air bed system of claim 8, wherein the annular portion comprises a first set of projections (Yeh: 531; FIG. 1) extending from a first side of the annular portion (as illustrated in FIG. 1) and a second set of projections (532) extending from a second side of the annular portion (as illustrated in FIG. 1 of Yeh), wherein the second side is positioned opposite the first side (as illustrated in FIG. 1 of Yeh).
Regarding claim 10, Feingold as Modified discloses (Yeh: FIG. 1) the air bed system of claim 9, wherein the first set of projections (Yeh: 531; FIG. 1) each extend radially from the inner rim to the outer rim (As illustrated in FIGS. 1 of Yeh) and the second set of projections (532) are shaped differently than the first set of projections (As illustrated in FIG. 1 of Yeh).
Regarding claim 11, Feingold as Modified discloses (Yeh: FIGS. 1 and 6) the air bed system of claim 10, wherein the second set of projections are positioned proximate to and spaced from an inner surface of the cylindrical portion (as illustrated in FIGS. 1 and 6).
Regarding claim 12, Feingold as Modified discloses (Modified FIG. A; Yeh: FIGS. 4, 6 and 7; Feingold: FIGS. 15 and Modified FIG. 4b) the air bed system of claim 10, wherein the flow control assembly comprises a first vertical post (Feingold: Modified FIG. 4b) having a first post top (Modified FIG. A]) and a first post bottom (Modified FIG. A), wherein one of the plurality of separate vibration isolators (Yeh: 10; as Modified FIG. A) is positioned between the first post top and the first supporting structure (as illustrated in Modified FIG. A) with the cylindrical portion (Yeh: 517; FIG. 6) wrapped around a circumferential portion of the first post top (Yeh: about 35; FIG. 6) with the second set of projections (Yeh: 532; FIG. 1) abutting an end of the first post top (in deference to Modified FIG. A), the first set of projections (Yeh: 531; FIG. 1) abutting the first supporting structure (Modified FIG. A), and the inner rim abutting the first supporting structure (Yeh: as illustrated in FIG. 6). 
Regarding claim 13, Feingold as Modified discloses (Modified FIG. A; Feingold: FIGS. 13, 15 and modified FIG. 4b; Yeh: FIGS. 1, 6, and 7) the air bed system of claim 12, wherein a second of the plurality of separate vibration isolators (with deference to Modified FIG. A) is positioned between the first post bottom (Modified FIG. A as set forth in claim 1 above) and the second supporting structure (as illustrated in Modified FIG. A as set forth in claim 1 above) with the cylindrical portion (Yeh: 517; FIG. 6) of the second of the plurality of separate vibration isolators wrapped around a circumferential portion of the first post bottom (as illustrated in FIG. 6 which fully wraps the cylindrical portion around the post [35]), with the second set of projections (Yeh: 532; FIG. 1) of the second supporting structure abutting an end of the first post bottom (as illustrated in Modified FIG. A), and the inner rim of the second of the plurality of vibration isolators abutting the second supporting structure (Modified FIG. A).
Regarding claim 14, Feingold as Modified discloses (Feingold: FIGS. 1, 13, and 15; Yeh: FIGS. 1, 6 and 7) the air bed system of claim 9, wherein the flow control assembly comprises a post having a post end (as illustrated in Modified FIG. A), wherein one of the plurality of vibration isolators is positioned between the post end and the first supporting structure (as illustrated in Modified FIG. A) with the cylindrical portion wrapped around a circumferential portion of the post (Yeh: as illustrated in FIG. 6), with the second set of projections (Yeh: 532) abutting the post end (Modified FIG. A), with the first set of projections (531) abutting the first supporting structure (As illustrated in Modified FIG. A), and with the inner rim abutting the first supporting structure (as illustrated in Modified FIG. A).
Regarding claim 15, Feingold as Modified discloses (Modified FIG. A; Yeh: FIG. 6) the air bed system of claim 8, wherein the flow control assembly comprises a post (Modified FIG. A) having a post end (as illustrated in modified FIG. A), wherein one of the plurality of separate vibration isolators is positioned between the post end and the first supporting structure (as illustrated in Modified FIG. A) with the cylindrical portion wrapped around a circumferential portion of the post (Yeh: as illustrated in FIG. 6), with the annular portion abutting the post end and the first supporting structure (as illustrated in Modified FIG. A).
Regarding claim 17, Feingold discloses (FIG. 1, 2, and 13) an air controller (42 and 30; FIG. 1) comprising: an air pump (42; FIG. 1); a flow control assembly (30) having an air manifold (as illustrated in FIG. 1) fluidly connected to the air pump (42) and a plurality of valves (35; FIG. 2) mounted to the air manifold (as illustrated in FIG. 1); a housing (80 and 20; FIGS. 13 and 1 respectively) comprising first (22; FIG. 13) and second (22; FIG. 1) supporting structures respectively, wherein the flow control assembly is supported between the first and second supporting structure (paragraph 0027: “The platform 20 may also…as for attaching the enclosure top 80 (FIG. 11)”).
However, Feingold does not disclose first and second vibration isolators, wherein the first vibration isolator is positioned above and separate from the second vibration isolator, wherein the first vibration isolator is positioned between the first supporting structure and the flow control assembly.
Regardless, Yeh teaches (FIGS. 1, 6 and 7) a vibrational dampener and isolator (10; FIG. 7) that is positioned between a first supporting structure of the housing tops and the flow control assembly, wherein the second vibration isolator is positioned between the second supporting structure of the housing bottom and the flow control assembly (first and second supporting structures correspondent to both 43 {sidewalls} of FIG. 7).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibrational dampeners of Yeh (10; FIG. 7; including elements 515; FIGS. 1 and 2) into the suspended airflow system of Feingold (30 as connected between 80 and 20 through 22; FIGS. 1 and 6; paragraph 0027). Where it is acknowledged in Yeh that  “the vibration generated… will be absorbed by the vibration dampening structures 10 because of the shock-absorbing pads 531 of the vibration dampening structures 10 engaging with the sidewalls 21” (Col. 3, lines 43-46). It would have been further obvious to incorporate the post structure of Yeh (35) into the assembly of Feingold (as illustrated in FIG. 15, [the protrusion member disposed near the reference numeral 30]). Where Yeh acknowledges “the ends of the shock-absorbing pads 531….and the corresponding protruding blocks 532 abut… adjacent to the shaft portion 35 of the screw 30. Thereby securing the dampening element 50 onto the screw 30, and composing the vibration dampening structure 10” (Col. 3, lines 5-12).
Thus, it would have been simple modification to incorporate the vibrational dampeners of Yeh (as illustrated and arranged about a suspended structure in FIG. 7, including portions 515; FIGS. 1 and 2) into the suspended airflow system of Feingold (30 as connected between 80 and 20 through 22; FIGS. 1 and 6; paragraph 0027) and incorporating the post portion of Yeh (35; FIG. 1) into the air flow structure of Feingold (in a capacity similar to the protrusion nearest reference numeral 30 in FIG. 15; in an overall arrangement of being disposed axially coincident with two sets of isolators similar to Yeh: illustrated in FIG. 7-8) where advantageously the structures thereof would better address and absorb vibrations generated by the structure as Yeh acknowledges (Col. 3, lines 43-46) and further where Yeh acknowledges that the dampener may be secured relative to the post (Col. 3, lines 5-12). The combination hereafter ‘Feingold as Modified’
Regarding claim 18, Feingold as Modified discloses (Yeh: FIGS. 1 and 6) the air controller of claim 17, wherein the first and second vibration isolators comprise a cylindrical portion (Yeh: 517; FIG. 6) extending substantially circumferentially about an axis (Through 513; FIG. 1) and an annular portion (atop 53, the annular planar surface as observed in FIG. 1) extending substantially radially with respect to the axis and having an inner rim (about 513; FIG. 1) defining a hole (513; As illustrated in FIG. 1) and an outer rim connected to an end of the cylindrical portion and wherein the annular portion comprises a first set of projections (Yeh: 531; FIG. 1) extending from a first side of the annular portion (as illustrated in FIG. 1) and a second set of projections (532) extending from a second side of the annular portion (as illustrated in FIG. 1 of Yeh), wherein the second side is positioned opposite the first side (as illustrated in FIG. 1 of Yeh).
Response to Arguments
Applicant’s arguments, see Remarks (pages 8-9), filed June 22nd, 2022, with respect to Double Patenting Rejections, Drawing, Specification and Claim Objections, alongside each and every 112a and 112b Rejection  have been fully considered and are persuasive.  The Double Patenting Rejections, Drawing, Specification and Claim Objections, alongside each and every 112a and 112b Rejection  of February 2nd, 2022 has been withdrawn. By entry of the Terminal Disclaimer, alongside amendments to the claims and specification, the objections previously set forth have been wholly addressed.
Applicant's arguments filed June 22nd, 2022 have been fully considered but they are not persuasive.
With regards to applicant’s arguments concerning 103 Rejections, applicant states that the vibration isolators are separate between each of the first and second supporting structure and the flow control assembly. Notably, Examiner agrees with the allegation that the vibration isolator cannot take the form of a combinate vibration isolator with two halves of a monolithic body. However, Itakura avails a total of four vibration isolators between each of the first and second supporting structures and the flow control assembly, while Yeh similarly provides four but with two sets with both separate vibration isolators of each set sharing the same axis. The manner applicant has claimed the vibration isolators and the first/second supporting structures does not differentiate for the claims in particular that the first and second supporting structure necessitate convergence and that particularly two vibration isolators are converging on the same axis/post (with regard to Feingold-Itakura). While claim 17 does claim that the vibration isolators are located above each other (i.e. sharing an axis) there is no clarity/distinbguishment as to the supporting structure and therefore the combinations of Yeh into Feingold still appear to be necessitated. As Yeh eminently demonstrates a suspended element between two supporting structures with the vibration dampeners sharing an axis between two sets.
Therefore, the 103 Rejections are maintained for reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE HALL/               Examiner, Art Unit 3673                                                                                                                                                                                         

/DAVID R HARE/               Primary Examiner, Art Unit 3673                                                                                                                                                                                         
9/23/2022